DISSENTING OPINION.
Hanna, J.
I can not agree with the majority opinion.
This was an action commenced before a justice of the peace, for the recovery of a specific article of property named in the complaint, viz., a deed of conveyance of land. Eybo’t was plaintiff, Ilanlcs and one Wilson defendants. The plaintiff' recovered before the justice, and also in the Common Pleas.
The first question is, whether an action in this form, to recover title deeds, can be maintained.
It is evident that this action was commenced under § 71 of the act in relation to the duties of justices of the peace, 2 R. S., p. 464: “Whenever any plaintiff shall, by complaint m writing verified by affidavit, set forth that his personal goods, not exceeding in value one hundred dollars, have been wrongfully taken, or are unlawfully detained, by any other person, specifically describing such property, and giving the value thereof,” &c. This action is in the nature, and takes the place under the statute, of the old action of replevin; *394and, indeed, is intended as a substitute for all the old forms of action for the recovery of specific articles of property, so far as the justice has jurisdiction. The justice’s jurisdiction *s statutory> an<^- tlús instance is derived from the statute quoted. Does the term “personal goods” include title deeds to lands ? We have a statute, that words shall receive their ordinary signification, unless they have some particular legal, technical meaning. 2 R. S., p. 339. “ Goods. 1. Movables; household furniture. 2. Personal or movable estate, as horses, cattle, utensils, &c. 3. Wares; merchandise; commodities bought and sold by merchants and traders.” Webster’s Diet. “Movables; wares; merchandise.” Daily’s Diet. “Movables in a house; wares; freights; merchandise.” Walker’s Diet. The ordinary, ptlain and usual sense of the words used in the statute would not, according to the above authorities, ejnbrace title deeds.
We will next examine as to whether they have a technical import in law. “ Goods; property. For some purposes this term includes money, valuable securities, and other mere personal effects.” Bouvier’s Law Dict., vol. 1, p. 387. Blackstone says, Bk. 2, p. 385, “But things personal, by our law, do not only include things movable, but also something more; the whole of which is comprehended under the general name ‘ chattels,’ which Sir Edward Golee says is a French word signifying ‘goods.’” From this text it is insisted that the term, “personal goods” has a legal technical meaning;, and that that meaning would include title deeds, or the box in which they are kept, because such are sometimes embraced by the term “chattels.” Boulder’s Law Dict., vol. 1, p. 224; 2 Kent’s Comm. 342. But even that term is not, bji some authors, made to include title deeds. Jacobs’ Law Dict, vol. 1, p. 447. Nor are the two terms, by every author, treated as of like import. “Chattels is a more extensive term than goods or effects.” Bouvier, pp. 224, 563. But whether title deeds are included in the general term “ chattels,” and whether the word “goods” and the word “olat. els” are equivalent terms in law, it is not necessary to decide, for the reason that “ there are many chattels which, though they be even of a movable nature, yet being necessarily attached *395to the freehold, and contributing to its value or enjoyment, go along with it in the same path of descent or alienation. This is the case with the deeds and other papers which constitute the muniments of title to the inheritance.” 2 Kent, 342; Blackstone, Book 2, p. 482, n. 7. See, also, 1 Bibb. 333; 3 Mass. 487; 5 id. 472. This must have been tire view taken of the question by our law makers in framing our criminal statutes, at the same session of the Legislature at which the statute was enacted which governs this case; for, after framing a general section upon the subject of the larceny of “personal goods,” (2 R. S., § 19, p. 403,) they then, (§ 24, p. 409,) proceed to frame another section, which declares that certain things shall be considei'ed as “ personal goods,” of which larceny may be committed. Among the enumerated articles is, “any deed or writing containing a conveyance of land.” Wiry the necessity of this latter section, if the deed or writing was already included in the former section, under the general term “personal goods”?
Gavin and Goverdill, for the appellants.
Soubey and Gambaolc, for the appellee.
If the plaintiff, in the case at bar, had a right to the possession of the title deed in controversy, but before obtaining that possession had died, that right would have descended to the heir, and not to the personal representative; and although it would have been the duty of such representative to reduce to possessioir and administer the personal estate of the deceased, yet he could not have recovered the deed as a part of that personal estate.
Whether this action might, even in the form it is presented, have been originally commenced in a court having a general, and formerly a chancery, jurisdiction, we do not decide; but certainly the justice of the peace had no jurisdiction to grant the relief sought.